


110 HR 2960 IH: Department of State Crisis Response

U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2960
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2007
			Mr. Capuano (for
			 himself, Ms. Slaughter,
			 Mr. Hinojosa,
			 Mr. Poe, Mr. Al Green of Texas,
			 Mr. Thornberry,
			 Mr. Gonzalez,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Berkley,
			 Mr. Cuellar,
			 Ms. Shea-Porter,
			 Mr. McNerney, and
			 Mr. Welch of Vermont) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To amend the State Department Basic Authorities Act of
		  1956 and the Foreign Service Act of 1980 to enable the Department of State to
		  respond to a critical shortage of passport processing personnel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of State Crisis Response
			 Act of 2007.
		2.Reemployment of civil service
			 annuitantsSection 61(a) of
			 the State Department Basic Authorities Act of 1956 (22 U.S.C. 2733(a)) is
			 amended—
			(1)in paragraph (1), by striking To
			 facilitate and all that follows through , the Secretary
			 and inserting The Secretary; and
			(2)in paragraph (2), by striking
			 2008 and inserting 2010.
			3.Reemployment of foreign service
			 annuitantsSection 824(g) of
			 the Foreign Service Act of 1980 (22 U.S.C. 4064(g)) is amended—
			(1)in paragraph (1)(B), by striking the
			 assignment of persons to Iraq and Afghanistan or to posts vacated by members of
			 the Service assigned to Iraq and Afghanistan, if the annuitant is
			 employed and inserting the employment of an annuitant;
			 and
			(2)in paragraph (2), by striking
			 2008 and inserting 2010.
			
